 
 
I 
108th CONGRESS
2d Session
H. R. 5201 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2004 
Mr. English (for himself, Mr. Murphy, and Ms. Hart) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on electron guns for cathode ray tubes (CRT’s) with a high definition television screen aspect ratio of 16:9, and for other purposes. 
 
 
1.Electron guns for cathode ray tubes and other television parts 
(a)In general 
(1)Electron guns for cathode ray tubesSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 



9902.85.23Electron guns actually used for cathode ray tubes (CRT’s) with a high definition television screen aspect ratio of 16:9 (provided for in subheading 8540.91.50FreeNo changeNo changeOn or before 12/31/2006 . 
(2)LCD panel assembliesSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.85.24LCD panel assemblies for use in LCD projection type televisions (provided for in subheading 9013.80.90)FreeNo change No changeOn or before 12/31/2006 . 
(3)Plasma display panelsSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.85.25Plasma display panels for use in plasma flat screen televisions (provided for in subheading 8529.90.53FreeNo changeNo changeOn or before 12/31/2006 . 
(b)Effective dateThe amendments made by this section apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
